Citation Nr: 0837614	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from May 1975 to February 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD, based on 
personal assault.  Establishment of service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  

When a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3).  

Examples of such evidence include, but are not limited to 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians, and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment, deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

The veteran asserts she was personally assaulted during 
active duty in 1975.  The veteran states that she was 
drinking beer while studying and sitting outside in the grass 
with others from her company, when one of the men asked her 
to go for a walk.  She states that she agreed and remembers 
walking to the end of the lawn and crossing a road towards a 
large field.  She remembers looking back at the group and 
stepping on to the curb.  The next memory the veteran has is 
of waking up in the field, and walking back to her barracks 
in a stupor.  She then remembers waking up in the hospital.

Service medical records have been reviewed.  An entry 
examination in February 1975 revealed no abnormalities and 
did not note any psychiatric disorders.  In early September 
1975, the veteran complained of a blackout the previous 
night.  It is noted that she was walking with a friend, and 
then blacked out for ten minutes, and she was slightly 
confused.  The medical records states the friend said she 
tripped and fell.  There was an abrasion behind the veteran's 
right ear and a contusion on her right temple area.  She was 
diagnosed with a concussion and placed on 24 hour observation 
in the hospital.

A notation in the record from the hospital states that the 
veteran reported a brief period of confusion and 
disorientation on the evening prior to admission to the 
hospital, and when she regained her orientation she was 
sitting in the grass.  She was able to make it back to her 
residence and was able to sleep through the night without any 
complaints of nausea or vomiting.  She woke up on the morning 
of admission with a headache associated with blurring of her 
vision.  Her right mastoid area was tender to palpation.  An 
x-ray of the skull and chest were both within normal limits.  
The veteran was put to bed rest for observation.  A few days 
later, she no longer complained of headaches, was found to be 
neurologically intact, and was discharged.

Several days later, she returned to the doctor with 
complaints of continued headaches.  She was told to do no 
strenuous exercise.  The following month, in October 1975, 
the veteran returned to the doctor with complaints of fatigue 
and problems sleeping at night.  She also complained of 
headaches.  She was prescribed Darvocet.  The next month, in 
November 1975, the veteran continued complaints of headaches 
and fatigue.  She stated she was no longer able to 
participate in sports as she had before.  She was diagnosed 
with post-traumatic injury headaches, and fatigue of an 
unknown etiology.

In January 1976, she complained of headaches, and was sent 
for a neurological evaluation; however, no abnormalities were 
seen.  

Post-service medical records were also reviewed.  VA 
outpatient records and private treatment records show 
complaint, treatment, and diagnosis of multiple psychiatric 
disorders, including panic attacks and an anxiety disorder.  
During a VA outpatient examination in July 2004, a PTSD 
screening test was positive.  Additionally, during a VA 
outpatient examination in August 2004, the veteran related 
what she remembered of the injury received while in service.  
The social worker stated that the veteran displayed symptoms 
of PTSD, and scheduled her for counseling every two weeks.  
In September 2004, a social worker stated the veteran 
appeared to have PTSD, but the veteran was unable to recall 
exactly what had happened to her in the military.  

The veteran was then referred to a psychiatrist.  During this 
examination, there was no mention of the military or her 
injury received during duty.  A diagnosis of panic disorder 
with agoraphobia, depressive disorder, and likely alcohol 
dependency was given.  Her Global Assessment of Functioning 
(GAF) score was 50.

After reviewing all of the evidence, the Board finds that a 
remand is required in order to afford the veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The types of types of evidence that indicate a 
current disability may be associated with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon, supra, at 83.

VA outpatient records and private treatment records indicate 
that the veteran does currently have mental disorders and 
displays PTSD symptoms.  Service medical records also 
indicate that the veteran suffered an injury and symptoms 
including behavioral changes of fatigue and trouble sleeping 
after the incident.  However, due to the lack of a medical 
opinion, there is not sufficient evidence to render a 
decision on service connection.  Given the VA's duty to 
obtain a VA examination where the evidence indicates that the 
claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4) (2007). The Board is also of the 
opinion that an examination is required to allow submission 
of evidence to an appropriate mental health professional for 
the purpose of obtaining an opinion as to whether it (the in-
service behavior discussed above) indicates that a personal 
assault occurred.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a psychiatric 
examination.  The claims folder must be 
provided to the examiner for review.  
The examiner must state in the 
examination report that the claims 
folder has been reviewed.  All 
pertinent records should be reviewed, 
including the veteran's recollection of 
the incident during service.  The 
examiner(s) should determine the 
nature, extent, onset, and etiology of 
any psychiatric disability found to be 
present.  All indicated studies should 
be performed, and all findings should 
be reported in detail. 

Ask the examiner to discuss all 
findings in terms of the General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2007).  The pertinent rating 
criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The psychiatrist is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the veteran's behaviors in service, 
including any disciplinary problems, 
are consistent with the claimed in-
service personal assault and indicate 
that a personal assault occurred.  The 
examiner must offer comments and an 
opinion addressing whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present, including PTSD, is related to 
or had its onset during the veteran's 
period of active duty.  All opinions 
should be supported by a clear 
rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

The veteran is hereby notified that it 
is her responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

2.  After all of the above actions have 
been completed, readjudicate her claim.  
If the claim remains denied, issue to 
the veteran a supplemental statement of 
the case, and afford the appropriate 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




